Case 1:09-cr-00466-BMC-RLM Document 556 Filed 01/21/19 Page 1 of 6 PageID #: 6764




                                                                 	


                                           January 21, 2019


  The Honorable Brian M. Cogan
  United States District Judge
    for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201


                Re:    United States v. Joaquín Archivaldo Guzmán Loera
                       Case No. 09-CR-0466(S-4)(BMC)


  Dear Judge Cogan:

                I respectfully write in response to the government’s request to charge (Doc. 533).

                Mr. Guzmán requests the following instructions that were omitted in the
  government’s request:

         a.      Number of witnesses (Sand & Siffert 4-3)
         b.      Testimony, Exhibits, Stipulations and Judicial Notice in General (Sand & Siffert
                 5-4)
         c.      Stipulation of Facts (Sand & Siffert 5-6)
         d.      Stipulation of Testimony (Sand & Siffert 5-7)
         e.      Charts and summaries as evidence (Sand & Siffert 5-12)
         f.      Defendant’s right not to testify (Sand & Siffert 5-21)
         g.      Witness Credibility: General Instruction (Sand & Siffert 7-1)
         h.      Bias and Hostility (Sand & Siffert 7-2)
         i.      Interest in Outcome (Sand & Siffert 7-3)
         j.      Government witness - not proper to consider guilty plea (Sand & Siffert 7-10)
         k.      Witness testifying pursuant to a cooperation agreement (Sand & Siffert 7-11)
         l.      Government Informers (Sand & Siffert 7-14)
         m.      Trial Perjury (falsus in uno) (Sand & Siffert 7-17)
         n.      Impeachment by Prior Inconsistent Statement (Sand & Siffert 7-19)
         o.      Expert Witnesses (Sand & Siffert 7-21)
         p.      Unanimity of Verdict (Sand & Siffert 9-7)




  	



                                                                                                     	
Case 1:09-cr-00466-BMC-RLM Document 556 Filed 01/21/19 Page 2 of 6 PageID #: 6765

                                                                 	
                                                      	
                                                      	
                      Mr. Guzmán further submits the following comments or additions:1

             a.       Request No. 7 – Mr. Guzmán requests that the first full paragraph on page 16 read
                      as follows:

                      You may, of course, find that the existence of an agreement between two or
                      more persons to disobey or violate the law has been established by direct proof.

             b.       Request No. 8 – Mr. Guzmán requests that the fourth paragraph on page 19 read
                      as follows:

                      Thus, if you unanimously find beyond a reasonable doubt that the defendant
                      was a member of a criminal conspiracy charged, then ….

             c.       Request No. 9 – Mr. Guzmán requests that the last paragraph on page 22 read as
                      follows:

                      Your decision as to whether the defendant conspired to commit a particular
                      unlawful act must be unanimous. If you determine that the defendant is guilty
                      beyond a reasonable doubt ….

             d.       Request No. 10 – Mr. Guzmán requests that the first paragraph on page 25 read as
                      follows:

                      The government must prove beyond a reasonable doubt that the defendant
                      conspired to import cocaine into the United States. Your decision as to whether
                      the defendant conspired import cocaine into the United States must be
                      unanimous.

             e.       Request No. 11 – Mr. Guzmán requests that the last paragraph on page 27 read as
                      follows:

                      If you unanimously determine that the defendant is guilty beyond a reasonable
                      doubt ….

             f.       Request No. 12 - Mr. Guzmán requests that the last paragraph on page 29 read as
                      follows:

                      If you unanimously determine that the defendant is guilty beyond a reasonable
                      doubt of any of the crimes charged in Counts Five through Nine….

             g.       Request No. 13 - Mr. Guzmán requests that fourth and fifth paragraphs on page
                      31 be combined to read as follows:


  1
      Requested additions are in bold; requested deletions are stricken through.


                                                              2	

                                                              	
Case 1:09-cr-00466-BMC-RLM Document 556 Filed 01/21/19 Page 3 of 6 PageID #: 6766

                                                              	
                                                  	
                                                  	
              With respect to the first element, the government must prove beyond a
              reasonable doubt that the defendant committed at least one felony drug
              offense. The government has alleged that the defendant committed twenty-
              nine separate felony violations of federal drug laws. Some of these
              violations are charged in Counts Five through Nine. Each of these
              twenty-nine alleged violations falls into one of three categories of
              offenses: (1) international cocaine distribution, (2) cocaine, heroin and
              marijuana distribution and (3) murder conspiracy. I have already described
              to you the elements of international and domestic narcotics distribution,
              which covers the charged violations.

              In fact, violation three corresponds to Count Six, violation four
              corresponds to Count Seven, violation nine corresponds to Count Eight,
              violation thirteen corresponds to Count Five, and violation fourteen
              corresponds to Count Nine. Thus, if you unanimously find that the
              government has proved beyond a reasonable doubt that the defendant is
              guilty of any of the offenses charged in Counts Five, Six, Seven, Eight and
              Nine of the indictment, then you should find that the first element of the
              continuing criminal enterprise charge has also been satisfied.

        h.    Request No. 13 – Mr. Guzmán requests that the first four paragraphs on page 32
              read as follows:

              With respect to violation twenty-nine, murder conspiracy, the violation charges
              that the defendant, while engaged in one or more of the narcotics conspiracies as
              alleged in Counts Two through Four, did knowingly and intentionally conspire to
              kill or cause the intentional killing of one or more persons, (to wit: persons who
              posed a threat to the Sinaloa Cartel) and such killing did result.

              In order to prove this violation against the defendant, the government must prove
              beyond a reasonable doubt each of the following elements of the offense:

              First, that the defendant was engaged in a narcotics conspiracy, as alleged in
              Counts Two through Four. The defendant is charged in Counts Two, Three and
              Four of the indictment with engaging in narcotics conspiracy. It is for you to
              determine unanimously that the government has proven beyond a reasonable
              doubt that the defendant committed the crime of narcotics conspiracy as charged
              in Counts Two, Three or Four.

              Second, that the defendant agreed with one or more persons to kill individuals or
              groups of persons, who posed a threat to the Sinaloa cartel, specifically [NOTE:
              the government will provide the list of individuals and groups of persons at the
              end of trial] and such killing results. The government need not prove that the




                                               3	

                                               	
Case 1:09-cr-00466-BMC-RLM Document 556 Filed 01/21/19 Page 4 of 6 PageID #: 6767

                                                                  	
                                                       	
                                                       	
                    individual or group of persons whom the defendant agreed to kill was in fact
                    killed, only that there was an unlawful agreement to do so.2

                    The third element the government must prove beyond a reasonable doubt is
                    that such killing occurred because of, and as part of, defendant’s engaging in
                    the continuing criminal enterprise (or the offense of e.g., a conspiracy to
                    distribute controlled substances).

                    To prove this element, the government must establish that the defendant’s
                    agreement with one or more other people to counsel, command, induce,
                    procure, or cause the killing of the victim(s) was related in some meaningful
                    way to the activity charged in either Counts Two, Three or Four.

                    You may find that the conspiracy to murder was related to the drug
                    conspiracy in Counts Two, Three or Four if you find that there was a
                    connection between the defendant’s role in the conspiracy to murder and his
                    or her participation in the activity charged in Counts Two, Three or Four.
                    For example, a defendant engaging in drug distribution who conspires to kill
                    his or her spouse in a purely non-drug-related domestic dispute would not
                    satisfy this element. The government must prove that at least one of the
                    defendant’s purposes or motives in conspiring to kill the victim(s) was
                    related to the drug distribution activities charged in Counts Two, Three or
                    Four. It not necessary for the government to prove that this was the sole
                    purpose, or even the primary purpose, for the conspiracy. What the
                    government must prove is that there was some substantive connection
                    between the defendant’s role in the drug distribution activity and his role in
                    the conspiracy to murder, even if there were other motives or purposes for
                    the conspiracy to murder.

                    (Modified from Sand & Siffert 56.04 Fourth Element—Connection Between
                    Killing and Drug Offense).

           i.       Request No. 13 - Mr. Guzmán requests that the recitation of the 29 alleged
                    violations be deleted. The jury will have a copy of the indictment and reading the
                    29 alleged violations is duplicative and wastes time.



  2
   Mr. Guzmán incorporates by reference his arguments concerning the alleged murder conspiracies contained in
  Doc. Nos. 231, 274 and 300. The language “and such killing results” indicates clearly that the actus reus is to be
  analyzed from the present to the past, not from the present to the future: a person cannot presently attempt or
  conspire to commit a crime from which an actual “killing results.” Perhaps one could conspire to commit, counsel,
  command, induce, or procure, a killing, but not one from which an actual killing has resulted. Violation 85 should be
  dismissed. See, e.g., Sandra D. Jordan, Revival of the Federal Death Penalty, Chicago-Kent Law Review (Vol. 67
  April 1991) (“Congress passed legislation providing for a death penalty for drug kingpins who intentionally kill.)




                                                           4	

                                                           	
Case 1:09-cr-00466-BMC-RLM Document 556 Filed 01/21/19 Page 5 of 6 PageID #: 6768

                                                          	
                                            	
                                            	
        j.    Request No. 13 – Mr. Guzmán requests that last three paragraphs on page 36 read
              as follows:

              Again, to satisfy the first element of Count One, the government must establish
              beyond a reasonable doubt that the defendant committed one of these twenty-nine
              violations.

              The second element that the government must prove beyond a reasonable doubt is
              that this violation was one of continuing series of violations of the federal drug
              laws, which . A continuous series of violations is defined as three or more
              violations of the federal drug laws committed over a definite period of time and
              related to each other in some way, as distinguished from isolated or disconnected
              acts. If you find three or more of the charged 29 violations proven as part of a
              continuing series, this element is proven.

              To find the defendant guilty, you must unanimously agree on at least which three
              specific violations that constitute a continuing series of violations.

        k.    Request No. 13 – Mr. Guzmán respectfully requests that the third paragraphs on
              page 37 read as follows:

              You do not have to find that the five or more persons acted together at the same
              time, or that the defendant personally dealt with them together. You also do not
              have to find that the defendant had the same relationship with each of the five or
              more persons. However, the government must prove beyond a reasonable doubt
              that the defendant and at least five other persons were part of an agreement or
              joint action to commit the continuing series of violations of the federal drug laws.
              It is not necessary that you identify each of these five persons by their first and
              last names. Identifying them by their first names or street names or even
              “unidentified male” or “unidentified female” is sufficient, as long as you
              determine that they are, in fact, five separate persons. You must unanimously
              agree on which five or more people the defendant committed the violations with.

        l.    Request No. 13 – Mr. Guzmán respectfully requests that page 39 - 40 read as
              follows:

              occasional narcotics sales. If you determine that the defendant received only small
              sums of money or other insignificant gain from drug related activity, you must
              find him not guilty of Count One. However, if you determine that the defendant
              derived substantial income or resources from this continuing series of federal drug
              law violations, you must find him guilty.

              In considering whether the defendant derived substantial income or resources

                                                     ***



                                                5	

                                               	
Case 1:09-cr-00466-BMC-RLM Document 556 Filed 01/21/19 Page 6 of 6 PageID #: 6769

                                                               	
                                                	
                                                	
               If you determine that the defendant is guilty beyond a reasonable doubt of the
               crime charged in Count One, you will also be asked to indicate on the verdict
               sheet whether the government has proven beyond a reasonable doubt that:

               1. The defendant was at least one of the principal administrators, organizers, or
               leaders of the continuing criminal enterprise. The government does not need to
               prove that the defendant was the sole principal administrator, organizer or leader
               of the continuing criminal enterprise. An enterprise may have more than one
               principal administrator, organizer or leader. You should give the term principal
               administrator, organizer or leader its everyday meaning as you would in a public
               or business community.

               2(a). That at least one violation involved at least 150 kilograms of cocaine or

               2(b). That the enterprise received $10 million dollars in gross receipts during any
               twelve-month period of its existence for the manufacture, importation, or
               distribution of cocaine.

        m.     Request No. 16 – Mr. Guzmán submits that this charge is not appropriate in this
               case.

               Thank you for your consideration of these requests.

                                             Respectfully submitted,

                                                     /s/

                                             A. Eduardo Balarezo



  cc: The parties via ECF




                                                6	

                                                	
